Citation Nr: 1107920	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation for an adjustment disorder 
with posttraumatic stress disorder (PTSD) in excess of 50 percent 
from June 30, 2004 to March 1, 2006, and in excess of 30 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to September 
2000 and from January 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The case was brought before the Board in January 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include verifying the Veteran's 
stressors and affording him a new VA examination.  The RO 
contacted the Joint Services Records Research Center (JSRRC) to 
attempt to verify his stressor in February 2010.  The Veteran was 
also afforded a VA examination in August 2010.  Therefore, the 
Board finds that there has been substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).

The Board notes that an October 2010 rating decision granted the 
Veteran service connection for PTSD.  The RO combined the award 
with the Veteran's previously awarded adjustment disorder.  As 
such, the Board will consider the Veteran's service-connected 
disability to include both adjustment disorder and PTSD, and the 
following decision addresses the appropriate rating for both 
conditions.

In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the Court 
discussed whether the provisions of 38 C.F.R. § 3.105(e) are 
applicable to staged ratings.  In O'Connell, the Court explained 
that in the context of staged ratings, requiring VA to first 
assign the higher disability rating and then halt adjudication in 
order to follow the provisions of 38 C.F.R. § 3.105(e) "would not 
further the underlying purpose" of that section.  O'Connell, 
supra.  The Court held that the notice requirements of 38 C.F.R. 
§ 3.105(e) are not applicable to staged ratings before the Board.  
Id. at 93-94.  Thus, the notice requirements are not applicable 
in the instant case. 
FINDINGS OF FACT

1.	As of June 24, 2004, the Veteran's adjustment disorder with 
PTSD was manifested by: sleep disturbances, anxiety, 
depression, feelings of hopelessness and worthlessness, loss 
of interest in activities, and intrusive thoughts from the 
war.

2.	From March 2, 2006, onward the Veteran's adjustment disorder 
with PTSD is manifested by: sleep disturbances, depression, 
anxiety, and intrusive thoughts from the war.

CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 50 percent 
for an adjustment disorder with PTSD from June 24, 2004 to 
March 1, 2006 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.	The criteria for an initial evaluation in excess of 30 percent 
for an adjustment disorder with PTSD as of March 2, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letters sent 
to the Veteran in August 2005 and March 2006.  The August 2005 
letter advised the Veteran of the information necessary to 
substantiate his claims and of his and VA's respective 
obligations for obtaining specified types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The March 2006 letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  As such, the Board finds the duty to assist 
with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in March 2006 
and August 2010 for his adjustment disorder claim.  The opinions 
were rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examinations 
are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

50 percent evaluation from June 24, 2004 to March 1, 2006

The Veteran was assigned a 50 percent evaluation from June 24, 
2004 to March 1, 2006.  The Veteran argues that he should have 
had a higher evaluation throughout this period.

The Veteran's VA treatment records from June 2005 indicated that 
he reported feelings of helplessness, hopelessness, and 
worthlessness.  The Veteran also reported that he had lost 
interest in most activities.  The examiner noted the Veteran's 
mood was depressed and his concentration and energy were 
decreased.  The Veteran reported that he had suffered from some 
suicidal ideations, but not for 4-5 months.

A July 2005 VA treatment record noted the Veteran was suffering 
from depression and anxiety.  The Veteran also reported that he 
felt suspicious and hostile in his relationships with other 
people.  The examiner did not find that the Veteran was in danger 
of hurting himself or others.  A later July 2005 VA treatment 
record also recorded that the Veteran felt anxious and 
hypervigilant and he was easily startled.  The Veteran told the 
examiner that he was going to begin working in a security 
capacity as well as doing some remodeling on a friend's house.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 70 percent 
evaluation or higher.  

In this regard, as noted above, the July 2005 VA examiner found 
that the Veteran had no thoughts of suicide and there were no 
indications he had thoughts of hurting others.  The examiner did 
not report spatial disorientation or intermittently illogical, 
obscure, or irrelevant speech.  

Although the Veteran complained of depression, no VA treatment 
records reported that his depression was affecting his ability to 
function independently.  The Veteran was also not reported to 
have impaired impulse control with unprovoked irritability with 
periods of violence.  See e.g., June 2005 VA treatment record.

None of the VA treatment records reported that the Veteran 
neglected his personal appearance or hygiene.  It was also not 
reported that the Veteran had obsessional rituals which 
interfered with his routine activities.  Furthermore, the Veteran 
did not report that he suffered from delusions or hallucinations 
or that he could not perform his activities of daily living.  

With regard to social and occupational functioning, it has been 
noted that the Veteran has problems with social and occupational 
relationships.  The Board notes that the July 2005 examiner 
reported that the Veteran stated he felt like he did not fit into 
society and tried to stay away from large groups of people.  The 
Veteran also reported that he was trying to find a job, although 
he had not found one yet.  See July 2005 VA treatment record.  
Although this could be a symptom which warrants a higher 
evaluation, the Board looks to the Veteran's entire 
symptomatology when determining the appropriate evaluation.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

The June 2005 VA treatment record assigned the Veteran a GAF 
score of 55 and the July 2005 VA treatment record assigned the 
Veteran a GAF score of 58.  GAF scores ranging between 51 and 60 
indicate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Given the 
Veteran's symptoms of sleep disturbances, depression, and 
anxiety, the VA examiner found the Veteran had moderate symptoms 
of PTSD.  As such, in viewing the evidence of record in its 
entirety, the Board finds that the Veteran's overall disability 
picture continues to most closely approximate that contemplated 
by a 50 percent evaluation.

The Board acknowledges the Veteran's contentions that his 
adjustment disorder with PTSD warrants an evaluation greater than 
50 percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.130 with 
respect to determining the severity of his service-connected 
PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent rating for June 24, 2004 to 
March 1, 2006.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some more serious 
symptoms such problems establishing and maintaining employment, 
but his overall disability picture does not warrant a higher 
rating in excess of 50 percent.  In reaching its decision, the 
Board considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

30 percent evaluation from March 2, 2006 forward

The Veteran was afforded a VA examination in March 2006 and was 
assigned a 30 percent evaluation from March 2, 2006 forward.  The 
Veteran argues that he should have had a higher evaluation. 

At the Veteran's March 2006 VA examination, he reported that he 
was suffering from sleep disturbances, flashbacks, anxiety, and 
depression.  The examiner noted that the Veteran was on a 
prescribed antidepressant.  The examiner also noted that the 
Veteran had a normal memory, with no impaired judgment.  The 
examiner noted the Veteran was cooperative, friendly, relaxed, 
and attentive with an appropriate affect.

An October 2006 VA treatment record reported the Veteran had a 
goal-directed thought process, no paranoia, suicidal or homicidal 
ideations.  The Veteran was noted to be preoccupied with his 
financial situation and his personal relationship with his 
girlfriend, but he was working a few days a week doing lighting 
at a theater and hoped this would turn into a permanent job.
A March 2007 VA treatment record showed the Veteran reported 
decreased anxiety since starting a new medication, but he was 
suffering from excessive sweating at night, with palpitations and 
tremors during the day.  He was encouraged to make an action plan 
for finding a career.

The Veteran was also afforded a VA examination in August 2010.  
The Veteran reported sleep disturbances a few times a week, with 
intrusive thoughts daily.  He also reported that his efforts to 
avoid places, situations, or people associated with trauma were 
mild.  The Veteran also indicated he felt hypervigilant and 
easily startled.

The August 2010 examiner reported the Veteran was living with 
roommates and enjoyed playing card and role playing games with 
friends.  The examiner also reported the Veteran's speech was 
unremarkable and his attitude was cooperative and helpful.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  

In this regard, both the March 2006 and August 2010 VA examiners 
reported the Veteran had normal judgment and understood the 
outcomes of his behavior.  It was also not noted that the Veteran 
suffered from impaired judgment or abstract thinking.  None of 
the VA treatment records reported that the Veteran had difficulty 
in understanding complex commands.

Although the Veteran reported anxiety, he did not report that he 
suffered from panic attacks more than once a week.  As noted 
above, it has never been reported that the Veteran suffered from 
obsessional rituals, spatial disorientation, or neglect of 
personal appearance or hygiene.

With regard to social and occupational functioning, the Board 
notes that the Veteran had a job for a few months, but lost it in 
early 2007.  At a March 2007 VA appointment, the Veteran reported 
that he felt stressed out due to financial problems since he was 
let go.  He reported that he was doing various temporary work to 
help supplement his income.  At the August 2010 VA examination, 
the Veteran reported that he was not currently employed, but that 
it was not due to his adjustment disorder.  The examiner also 
reported that there was not total occupational and social 
impairment due to PTSD signs and symptoms.  The examiner further 
reported the Veteran's PTSD signs and symptoms did not result in 
deficiencies in work.  The examiner only reported that there was 
an occasional decrease in work efficiency, with intermittent 
periods of inability to perform occupations tasks, but with 
generally satisfactory functioning.  This is an additional 
symptom which could warrant a higher evaluation.  However, as 
noted above, the Board looks to the Veteran's entire 
symptomatology when determining the appropriate evaluation.

In the February 2007 VA treatment record, the Veteran did report 
that he had some suicidal ideations in the past, but none 
currently.  The Board notes that suicidal ideation can be a 
symptom which would warrant a higher evaluation.  However, 
although the Veteran reported that he had thoughts of suicide, he 
further reported that he had no plan or intent to commit suicide.  

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent evaluation.

As discussed above, the Board also takes the Veteran's GAF scores 
into account.  However, this is not the sole basis for an 
increased disability rating.  The Veteran was assigned a GAF 
score of 69 at the March 2006 VA examination.  At the August 2010 
VA examination, the Veteran was assigned a GAF score of 60.  As 
noted above, a GAF score of 51-60 indicates some moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

The Board acknowledges that the August 2010 VA examiner assigned 
the Veteran a lower GAF score than the March 2006 examiner.  
After reviewing the examination reports, the Board notes that the 
Veteran's symptoms, including sleep disturbances, intrusive 
thoughts, depression, and anxiety, are similar at both 
examinations.  Regardless, the GAF score will not be relied upon 
as the sole basis for an increased disability rating.  Instead, 
the Board has considered the entire claims file, including both 
VA examinations and VA treatment records.  In reviewing all this 
evidence, the Board finds that the Veteran's symptoms do not 
warrant an evaluation higher than 30 percent, despite the August 
2010 VA examiner's GAF score assessment of 60.

The Board acknowledges the Veteran's contentions that his 
adjustment disorder with PTSD warrants an evaluation greater than 
30 percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.130 with 
respect to determining the severity of his service-connected 
psychiatric disorder.  See Moray, supra; see also Espiritu, 
supra.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some serious symptoms such as past suicidal ideation 
and difficulty maintaining employment, but his overall disability 
picture does not warrant a higher rating in excess of 30 percent.  
In reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence is 
against an evaluation higher than 30 percent, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not 
show such an exceptional disability picture that the available 
schedular evaluation for the service-connected disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disability on appeal with the 
established criteria found in the rating schedule for these 
disabilities show that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations, or any, for his adjustment disorder with PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his adjustment disorder with 
PTSD.  The Veteran has indicated that his adjustment disorder 
causes sleep disturbances, anxiety, depression, and intrusive 
thoughts from the war.  As noted above, any functional limitation 
is already contemplated in the ratings currently assigned.  There 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent for an 
adjustment disorder with PTSD from June 24, 2004 to March 1, 
2006, is denied.

Entitlement to an evaluation in excess of 30 percent for an 
adjustment disorder with PTSD as of March 2, 2006, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


